Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 8, 2019

                                      No. 04-19-00118-CR

                                   Ex parte Steven ROBLES,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR4962-W1
                        The Honorable Jennifer Pena, Judge Presiding


                                         ORDER
        On February 13, 2019, the trial court denied Appellant’s application for a postconviction
writ of habeas corpus. See TEX. CODE CRIM. PROC. ANN. art. 11.07 § 3(a). The courts of appeals
have no jurisdiction for felony postconviction writs of habeas corpus. See id.
       Postconviction writs of habeas corpus must be filed in the court of conviction but made
returnable to the Court of Criminal Appeals. Id.
        We ORDER Appellant to SHOW CAUSE in writing within FIFTEEN DAYS of the date
of this order why this appeal should not be dismissed for want of jurisdiction.
       All other deadlines in this appeal are SUSPENDED pending further order of this court.
       If Appellant fails to respond, this appeal will be dismissed without further notice.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court